Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5829 Filed 11/19/18 Page 1 of 26




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

 ____________________________________
                                     )
 HARRY BENION, ZACHARY               )
 GOODGALL, DAMON FRANKLIN,           )
 LESLIE MORGAN, and all others       )
 similarly situated,                 )
                                     )
                        Plaintiffs,  )
                                     )          Case No. 2:15-cv-14367
                     v.              )
                                     )          Hon. David M. Lawson
 LECOM COMMUNICATIONS, INC.,         )          Mag. Judge Mona K. Majzoub
 and LECOM, INC., collectively d/b/a )
 “LECOM,” JOSEPH LENTINE, and        )
 JEFFREY GENDRON,                    )
                                     )
                        Defendants   )
 ___________________________________ )


  PLAINTIFFS’ UNOPPOSED MOTION FOR SETTLEMENT APPROVAL




                                       1
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5830 Filed 11/19/18 Page 2 of 26




                      STATEMENT OF ISSUES PRESENTED


 1.    Should the Court find that the Parties’ proposed settlement of this case is a

 fair and reasonable resolution of a bona fide dispute and approve the settlement?

       Plaintiffs’ Response: Yes.




                         CONTROLLING AUTHORITY
 Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d 513 (6th Cir. 1993)

 Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962 (6th Cir. 1991)

 Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188 (6th Cir. 1974)

 Lynn’s Food Stores, Inc. v. United States, U.S. Dep’t of Labor, 679 F.2d 1350,
      (11th Cir. 1982).

 Osman v. Grube, Inc., 2018 WL 2095172 (N.D. Ohio May 4, 2018)

 Snook v. Valley Ob-Gyn Clinic, P.C., 2015 WL144400 (E.D. Mich. Jan. 12, 2015)

 Diaz v. Scores Holding Co., Inc., 2011 WL 6399468 (S.D.N.Y. July 11, 2011)

 Gentrup v. Renovo Services, LLC, 2011 WL 2532922 (S.D. Ohio June 24, 2011)

 Dillworth v. Case Farms Processing, Inc., 2010 WL 776944
       (N.D. Ohio March 8, 2010)

 29 U.S.C. § 216(b)




                                          2
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5831 Filed 11/19/18 Page 3 of 26




 I.    INTRODUCTION
       Plaintiffs hereby submit this unopposed motion seeking approval of a FLSA

 settlement in this case that was reached after years of vigorous litigation and two

 mediations, the last one taking place on November 9, 2018 before David Kotzian.

 As this court knows, Plaintiffs filed this lawsuit on behalf of themselves and

 similarly situated technicians who performed cable installation and repair in

 Michigan for Comcast. Plaintiffs allege that Defendants misclassified them as

 independent contractors and violated the federal Fair Labor Standards Act, 29 U.S.C.

 §§ 201, et seq. (“FLSA”) by failing to pay them overtime despite regularly working

 more than 40 hours per week. Defendants vigorously deny all of Plaintiffs’ claims

 on the grounds that their pay policies and practices are legal and valid under all

 relevant laws.1

       After full litigation and on the eve of trial, as the result of a full-day, in-person

 mediation session in Farmington Hills, Michigan with experienced mediator David

 Kotzian, on November 9, 2018,2 the Parties were able to reach a collective, non-

 reversionary settlement of this matter for $412,000. See Lichten Decl. (attached as

 Ex. A) ¶ 9. The terms of the Parties’ settlement are set forth in the Parties’ Settlement



 1
        As a part of this Motion, the Parties request that the Court stay all pending
 filing and pretrial dates while it considers this Motion.
 2
      The Parties also mediated before the Honorable James J. Rashid on
 November 3, 2017.
                                             3
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5832 Filed 11/19/18 Page 4 of 26




 Agreement (attached as Ex. B), which is currently out for signing. The much smaller

 related case entitled Bentley et al. v. LeCom, Inc. et al., Civ. Act. No. 2:16-cv-13640-

 DML-MKM (E.D. Mich.), was also settled at that time (also subject to court

 approval) for the amount of $72,000.3

       Class Counsel believes that the negotiated Settlement Agreement provides a

 very fair and reasonable settlement for the 43 Named and Opt-in Plaintiffs with

 respect to their claims for unpaid overtime, especially when taking into consideration

 the possibility that the Litigation, if not settled now, might not result in any recovery

 that could ever be collected (see discussion below). LeCom Communications is no

 longer in the cable installation business and its continued existence is not certain,

 and there is no certainty that Plaintiffs could establish individual liability for

 Defendants Lentine and Gendron at trial – as such, there is a significant risk that if

 the case is not settled now, Plaintiffs will not be able to collect on any judgment.

 Moreover the settlement provides substantial compensation for each of the Named

 and Opt-in Plaintiffs. Some Named and Opt-in Plaintiffs will be receiving more than

 $10,000, over 20 Plaintiffs will be receiving over $5,000 and 42 out of the 43


 3
        In Bentley, the damages are relatively modest, because the plaintiffs were
 classified as employees of LeCom Communications’ subcontractor Detroit
 Communications Direct, LLC, and the claims are limited to unpaid overtime
 resulting from breaks that were deducted from their time sheets that they did not
 actually take. See Bentley, Civ. Act. No. 2:16-cv-13640-DML-MKM, Third
 Amended Complaint, Dkt. 40 (E.D. Mich. Sept. 5, 2017). The Bentley plaintiffs
 will submit a separate motion for final approval of that settlement.
                                            4
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5833 Filed 11/19/18 Page 5 of 26




 Plaintiffs will be receiving over $1,000. See Settlement Distribution List (attached

 as Ex. D). The average settlement share is expected to be approximately $5,000.

 Under no circumstances will any of the settlement funds revert to Defendants in the

 event of uncashed settlement checks.

       Plaintiffs respectfully submit that this motion should be granted because the

 proposed Settlement Agreement satisfies all of the criteria for approval under federal

 law and falls well within the range of reasonableness.

       Accordingly, Plaintiffs request that the Court issue an order: 1) granting

 approval of the proposed Settlement Agreement; 2) approving attorney’s fees in the

 amount of approximately one-third of the Total Settlement Amount plus partial

 reimbursement for out of pocket costs; 3) approving the distribution of incentive

 payments to the four named Plaintiffs as described below. Once LeCom

 Communications has submitted the Settlement Payment to the escrow account of the

 mediator David Kotzian, the Parties will jointly move to dismiss or withdraw

 Defendants Lentine and Gendron based on a finding that they have not been found

 liable for any FLSA violations. Once the dismissal of the individual Defendants is

 entered, then the Parties will jointly move to dismiss with prejudice the 43 Plaintiffs’

 claims. Defendants do not oppose this motion. A proposed Order granting this

 requested relief is attached as Exhibit E.

 II.   PROCEDURAL BACKGROUND AND TERMS OF SETTLEMENT


                                              5
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5834 Filed 11/19/18 Page 6 of 26




       On December 16, 2015, Plaintiffs Harry Benion, Zachary Goodgall, Damon

 Franklin, and Leslie Morgan filed this collective action, which alleges that LeCom

 Communications classified its cable installation technicians as independent

 contractors and failed to pay the technicians any overtime compensation for hours

 worked in excess of forty in each workweek. (Dkt. 1.) On May 13, 2016, the Court

 granted conditional certification of the collective action pursuant to Section 216(b)

 of the FLSA (Dkt. 26), and 39 additional individuals opted in to the suit as plaintiffs

 (meaning a total of 43 Plaintiffs including the named Plaintiffs). On December 4,

 2017, Plaintiffs filed their Second Amended Complaint, which added Joseph Lentine

 and Jeffrey Gendron as individual Defendants (Dkt. 105). The Parties submitted

 cross-motions for summary judgment, on which the Court ruled on September 30,

 2018 (Dkt. 183). The Court found that LeCom Communications had misclassified

 the technicians as independent contractors, meaning that the issues that remain to be

 tried in this case are; whether and for what amount there were any overtime damages;

 whether Defendants Lentine and Gendron are individually liable under the FLSA,

 damages, and whether Defendants’ violations of the FLSA were willful (Dkt. 183).

 Defendants have filed a motion for certification of an interlocutory appeal with

 respect to the conclusion that LeCom Communications was the technicians’

 employer (Dkt. 192), which the Plaintiffs have opposed (Dkt. 193) and which this

 court has denied. Trial is currently set to begin on January 2, 2018 (Dkt. 191).


                                           6
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5835 Filed 11/19/18 Page 7 of 26




 Throughout the litigation, Defendants have denied Plaintiffs’ allegations, asserted

 various affirmative defenses to Plaintiffs’ claims, and opposed any collective

 treatment of Plaintiffs’ claims. Defendants also expressly deny herein any and all

 liability to Plaintiffs.

        In the course of this hotly contested litigation, the Parties engaged in

 substantial written discovery. Defendants produced more than 30,000 pages of

 records pertaining to the Opt-in Plaintiffs, including records of the jobs performed

 by the Plaintiffs, as well as substantial data produced by Comcast under subpoena

 showing the times that each job was commenced and completed. This data permitted

 Plaintiffs to create comprehensive spreadsheets analyzing Plaintiffs’ damages. On

 November 9, 2018, the Parties participated in a full-day, in-person mediation session

 in Farmington Hills, Michigan, before experienced mediator David Kotzian. Prior

 to mediation, Plaintiffs provided Defendants with a comprehensive damages

 analysis4 as well as a detailed mediation statement. In attendance at the mediation

 was Named Plaintiff Leslie Morgan, accompanied by his counsel, as well as

 corporate representatives for LeCom Communications, Joseph Lentine, Jeffrey

 Gendron, and Defendants’ counsel. As a result of the mediation session, the Parties

 have agreed to settle the Action in accord with the terms of the Settlement


 4
        Plaintiffs’ counsel undertook manual data entry of tens of thousands of data
 points related to each Opt-in Plaintiff’s dates of employment and hours worked as
 reflected in the data provided by Defendants and Comcast.
                                          7
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5836 Filed 11/19/18 Page 8 of 26




 Agreement, for a non-reversionary settlement fund of $412,000. In light of the

 Plaintiffs’ extensive damages analysis, the risks that the Parties face proceeding to

 trial, and the fact that LeCom Communications is not a large company, leading to

 concerns regarding the company’s ability to pay a larger settlement, Plaintiffs

 believe that this settlement is fair and reasonable.

       The settlement fund would be distributed as follows: a) $225,666.66 in non-

 reversionary settlement shares to the 43 Named and Opt-in Plaintiffs who opted in

 to this lawsuit based on the overtime damages that they suffered working for LeCom

 Communications; b) $34,0000 as incentive payments (subject to this Court’s

 approval) to be divided as follows: $10,000 as an incentive payment to Named

 Plaintiff Harry Benion; $10,000 to Named Plaintiff Leslie Morgan; $7,000 to Named

 Plaintiff Zachary Goodgall; and $7,000 to named Plaintiff Damon Franklin. These

 amounts are to compensate the Named Plaintiffs for their services as representatives

 for the collective action class; c) $137,333.34 in attorney’s fees (one-third of the

 gross settlement fund) and $15,000 for costs (approximately 50% of counsel’s actual

 costs). Included in the request for costs are costs that Plaintiffs will incur

 administering the settlement; Plaintiffs will administer the settlement in-house and

 have a skilled claims administrator on staff – this will save significant costs of using

 a third party administrator.

       Under the agreement Defendant LeCom Communications will place the


                                            8
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5837 Filed 11/19/18 Page 9 of 26




 settlement funds in escrow with Attorney Kotzian’s law firm on or before February

 5, 2019, at which time, Plaintiffs will, with the Court’s permission, immediately

 withdraw their claims against the individual Defendants Lentine and Gendron (and

 if this Court has not granted approval of the settlement by February 5, 2019, LeCom

 Communications will deposit the settlement funds in Attorney Kotzian’s escrow

 account within ten days of the approval date). Once such withdrawal/dismissal

 occurs, the money in escrow will be paid to Plaintiffs’ counsel and kept as a

 settlement fund, and all settlement payments will be made therefrom.

       Plaintiffs’ counsel will mail the Plaintiffs’ settlement checks directly to their

 clients. For any checks that are returned as undeliverable, Plaintiffs’ counsel will

 perform a diligent search through online databases to locate an updated address for

 that Plaintiff so that the check can be re-mailed. As a result, it is unlikely that any

 settlement checks will remain uncashed. In the event that Plaintiffs’ counsel is

 unable to reach any Plaintiffs to provide their settlement check, the checks will be

 voided after 120 days. The funds from any voided check will not revert to

 Defendants, but will instead be submitted to the Michigan Department of Treasury’s

 Unclaimed Property in the name of the individual for whom the check was intended.

       As discussed below, this Agreement resolves a bona fide and disputed claim

 concerning Plaintiffs’ entitlement to payment for overtime under the FLSA, and the

 Settlement Agreement represents a fair and reasonable compromise of the claims


                                           9
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5838 Filed 11/19/18 Page 10 of 26




  that were alleged. In addition, the Parties believe that the certainty of settlement is

  better than further litigation and the costs, legal fees, and inconvenience attendant

  thereto coupled with the uncertain outcome of protracted litigation and a jury trial.

  III.   ARGUMENT

         A.    Standard for Settlement Approval Under the FLSA.
         The FLSA provides that “[a]ny employer who violates the provisions of

  section 206 or 207 of this title shall be liable to the employee . . . affected in the

  amount of their unpaid minimum wages, or their unpaid overtime compensation, as

  the case may be . . . .” 29 U.S.C. § 216(b). The FLSA’s provisions are mandatory

  and, generally, are not subject to bargaining, waiver, or modification by contract or

  private settlement. Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 706 (1945). The

  two limited circumstances in which FLSA claims may be compromised are (1) when

  the Secretary of Labor supervises the settlement pursuant to 29 U.S.C. § 216(c) or

  (2) when a court reviews and approves a settlement in a private action for back wages

  under 29 U.S.C. § 216(b). Lynn’s Food Stores, Inc. v. United States, U.S. Dep’t of

  Labor, 679 F.2d 1350, 1353 (11th Cir. 1982).

         When parties bring a proposed settlement of an FLSA claim before a court,

  the Court must scrutinize the settlement to determine whether it is a fair and

  reasonable resolution of a bona fide dispute. Lynn’s Food, 679 F.2d at 1354-55. “If

  a settlement in an employee FLSA suit reflects ‘a reasonable compromise over


                                            10
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5839 Filed 11/19/18 Page 11 of 26




  issues,’ such as FLSA coverage or computation of back wages that are ‘actually in

  dispute,’ the court may approve the settlement ‘in order to promote the policy of

  encouraging settlement of litigation.” Snook v. Valley Ob-Gyn Clinic, P.C., 2015

  WL144400, at *1 (E.D. Mich. Jan. 12, 2015) (citing Gentrup v. Renovo Services,

  LLC, 2011 WL 2532922, at *2 (S.D. Ohio June 24, 2011)); Lynn's Food Stores, 679

  F.2d at 1354). Importantly, “[t]he standard for approval of an FLSA settlement is

  lower than for a Rule 23 settlement because an FLSA settlement does not implicate

  the same due process concerns as does a Rule 23 settlement,” since “[p]arties may

  elect to opt in to an FLSA collective, but the failure to do so does not prevent them

  from bringing their own suits at a later date.” Diaz v. Scores Holding Co., Inc., 2011

  WL 6399468, at *2 (S.D.N.Y. July 11, 2011). Indeed, “Courts greatly favor the

  settlements of cases and allowing litigants to achieve their own resolution of

  disputes,” and “there is a strong presumption in favor of finding a settlement fair.”

  DeWitt v. Darlington County, S.C., 2013 WL 6408371, at *4 (D.S.C. Dec. 6, 2013).

        In most cases, courts do not hold hearing on such settlements, but simply

  review the paperwork, and, if in order, approve the settlement. See, e.g., Aros v.

  United Rentals, Inc., 2012 WL 3060470, at *2 (D. Conn. July 26, 2012) (“Typically,

  courts regard the adversarial nature of a litigated FLSA case to be an adequate

  indicator of the fairness of the settlement,” and “[t]he FLSA settlement in this case

  meets the standard for approval” because “[t]he settlement was a result of vigorously


                                           11
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5840 Filed 11/19/18 Page 12 of 26




  contested litigation with substantial formal and informal discovery, motion practice,

  and arm’s-length negotiation conducted over much of that time.”; Diaz, 2011 WL

  6399468 at *2 (approving settlement of opt-in plaintiffs’ FLSA claims because

  “[t]he settlement was the result of contested litigation and arm’s length

  negotiation.”); Ruiz v. GVMS, Inc., 2009 WL 3157349, *1 (S.D. Tx. Sept. 25, 2009)

  (“This court has reviewed the settlement agreement and finds that the amount to be

  paid to the plaintiffs and the amount of attorney’s fees provided for in the settlement

  agreement are fair and reasonable.”); Burton v. Utility Design, Inc., 2008 WL

  2856983, *2 (M.D. Fl. July 22, 2008) (adopting and confirming magistrate judge’s

  findings and recommendation to approve the proposed settlement of individual

  FLSA claims for opt-in plaintiffs only).

        Unlike Rule 23 settlements, which typically require a two-step settlement

  process and an opportunity for unnamed class members to submit settlement claims,

  FLSA settlements can be approved simply based on the papers. See Osman v. Grube,

  Inc., 2018 WL 2095172, at *2 (N.D. Ohio May 4, 2018) (citations omitted). Because

  FLSA collective actions require workers to affirmatively opt-in to the litigation, “the

  failure to opt in to an FLSA lawsuit does not prevent potential members of the

  collective action from bringing their own suits in the future,” and therefore “FLSA

  collective actions do not implicate the same due process concerns as do Rule 23

  actions.” Id. (internal citations omitted). Moreover, the Named and Opt-in Plaintiffs


                                             12
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5841 Filed 11/19/18 Page 13 of 26




  have all submitted opt-in forms in which they agreed to be bound by the result of the

  case (See, e.g., Dkt. 38-1).

        B.     The Settlement Resolves a Bona Fide Dispute.
        The Settlement Agreement reflects the compromise of a bona fide dispute

  related to the merits of Plaintiffs’ claims. In examining whether a bona fide dispute

  exists as to a defendant’s liability under the FLSA, courts examine the pleadings and

  other motions in the case. Cooper v. Winking Lizard, Inc., 2017 WL 4455759, at *3

  (N.D. Ohio Oct. 4, 2017). Courts in the Sixth Circuit have frequently found that

  cases in which plaintiffs have asserted that they were misclassified and suffered

  overtime and violations, which in turn were disputed by Defendants, present bona

  fide disputes. See Ross v. Jack Rabbit Services, LLC, 2016 WL 7320890, at * (W.D.

  Ky. Dec. 15, 2016) (finding a bona fide dispute existed where roadside service

  technicians alleged that they were misclassified and that the defendant failed to pay

  overtime); Gentrup, 2011 WL 2532922, at *2 (“First, the pleadings in this case and

  the representations of the parties establish that there is a bona fide dispute under the

  FLSA. Plaintiffs and Defendants dispute whether repossession agents are

  independent contractors or employees . . . and the amount of damages.”); Caswell v.

  Ball Gentlemen’s Club, LLC, 2018 WL 5369466, at * (E.D. Tenn. Oct. 23, 2018)

  (finding a bona fide dispute where exotic dancers alleged they were misclassified as

  independent contractors and suffered minimum wage, overtime, and tip violations).


                                            13
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5842 Filed 11/19/18 Page 14 of 26




        There are several bona fide areas of dispute in this case that would have to be

  resolved at the quickly approaching trial absent a settlement. Plaintiffs allege that

  LeCom Communications misclassified its technicians as independent contractors.

  While the Court on summary judgment found that the technicians were

  misclassified, Defendants moved this Court to certify an interlocutory appeal (Dkt.

  192). Moreover, Courts have reached conflicting results when making the

  determination of whether plaintiffs in similar circumstances as those here are

  employees or independent contractors under the FLSA. See Lang v. DirecTV, Inc.,

  801 F. Supp. 2d 532, 536 (E.D. La. 2011) (collecting cases); Roeder v. Directv, Inc.,

  2017 WL 151401, at *10 (N.D. Iowa Jan. 13, 2017) (collecting cases).

        Additionally, even after the summary judgment decision, the Parties are set to

  go to trial on January 2, 2019, regarding whether Defendants Lentine and Gendron

  are Defendants under the FLSA - the jury must consider whether they exercised

  operational control over LeCom Communications. See Dole v. Elliott Travel &

  Tours, Inc., 942 F.2d 962, 965 (6th Cir. 1991). The Parties would have a dispute

  regarding the hours that Plaintiffs worked and therefore what – if any –overtime

  damages Plaintiffs would be owed.

        Defendants also assert that, even if Plaintiffs prevailed on liability, Plaintiffs

  would not be able to demonstrate that it was a “knowing violation,” such that

  Plaintiffs would only be able to recover under a two-year FLSA statute of


                                            14
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5843 Filed 11/19/18 Page 15 of 26




  limitations. See 29 U.S.C. § 255(a); McLaughlin v. Richland Shoe Co., 486 U.S.

  128, 133 (1988). Ultimately, the Settlement that the Parties reached reflects what

  Class Counsel believes to be a fair and reasonable settlement of disputed claims that

  takes into account the risks that Plaintiffs would face if the case proceeded.

        Most importantly, LeCom Communications no longer does cable installation

  and repair, and is now a very modest enterprise. It is of great concern to Plaintiffs’

  counsel whether it could sustain a larger judgement, and there has been no

  determination yet that the individual defendants can be held individually liable.

        C.     The Monetary Terms and the Release Contained in the Settlement
               Agreement are Fair to Plaintiffs.
        In evaluating the fairness and reasonableness of the Settlement Agreement,

  “the Court considers the risk of fraud or collusion, the complexity, expense, and

  likely duration of the litigation, the amount of discovery completed, the likelihood

  of Plaintiffs’ success on the merits, the opinion of class counsel and class

  representatives, the reaction of absent class members, and the public interest in

  settlement.” Dillworth v. Case Farms Processing, Inc., 2010 WL 776944, at *6 (N.D.

  Ohio March 8, 2010). Plaintiffs reiterate that the FLSA approval standard is less

  stringent than under Rule 23. Diaz, 2011 WL 6399468, at *2.

        When using a three-year statute of limitations for Plaintiffs’ FLSA claims,

  Plaintiffs calculate that the potential overtime and minimum wage single damages



                                            15
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5844 Filed 11/19/18 Page 16 of 26




  to amount to $339,113.34.5 See Dole, 942 F.2d at 966-67 (explaining that the statute

  of limitations in a FLSA action is three years for a “willful violation”) (citing 29

  U.S.C. § 255(a)). Plaintiffs contend that this number reflects Plaintiffs’ detailed

  week-by-week calculations of the possible overtime damages for each Plaintiff

  should were they eventually successful at trial. Thus, the $412,000 settlement

  requires Defendants to pay approximately 121% of the total, unliquidated damages

  that the Plaintiffs could have recovered if they had been successful at trial. After

  reduction for attorney’s fees, costs, and incentive payments for the Named Plaintiffs

  (discussed below), the Plaintiffs will receive, on average, more than 66% of the

  unpaid wages that they sought in this case.

        This recovery reflects the fact that Defendants would have vigorously

  contested the merits of Plaintiffs’ FLSA claims and that Defendants also contend

  that the shorter two-year statute of limitations under the FLSA would have been

  appropriate, which would limit the Plaintiffs’ possible recovery. See 29 U.S.C. §

  255(a). Were they successful at trial, Plaintiffs would have sought liquidated

  damages in an amount equal to their back pay award, but Defendants also would


  5
         Defendants have also provided their calculation of damages, limited to two
  years since they take the position that Plaintiffs cannot demonstrate that any
  alleged violation was willful, which amounts to approximately $92,000 in single
  damages. Where Defendants’ damages calculation considered, the $412,000
  settlement amounts to 447% of single damages, and after reduction attorneys’ fees,
  costs, and incentive payments, on average each Plaintiff would receive 225% of
  single damages.
                                           16
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5845 Filed 11/19/18 Page 17 of 26




  have argued that they acted in good faith and that liquidated damages were not

  appropriate. See 29 U.S.C. § 216 (permitting liquidated damages); 29 U.S.C. § 260

  (providing the employer with a safe harbor to avoid liquidated damages where

  actions were undertaken in “good faith”). Given the abundance of disputed issues, a

  settlement that requires Defendants to pay approximately 121% of unliquidated

  FLSA damages during a three-year statutory period, and provides Plaintiffs with

  approximately 66% of their alleged unpaid overtime damages, is a fair and

  reasonable compromise of the Plaintiffs’ claims.

        The distribution of each Plaintiff’s settlement share is also fair and reasonable.

  Plaintiffs propose to distribute the settlement funds as follows: After a deduction of

  the approved attorney’s fees, litigation costs, and incentive payments (discussed

  below), the remaining settlement funds will be distributed to Plaintiffs as a pro-rata

  percentage of each Plaintiff’s damages assuming that a three-year statutory period is

  applicable. These damages were meticulously calculated prior to the mediation by

  Plaintiffs’ counsel’s data analyst, utilizing Comcast records of jobs worked by each

  technician. Therefore, those individuals who worked longer for LeCom

  Communications, and had greater overtime damages under the FLSA, will receive

  more under the Settlement Agreement than those who worked for a shorter period

  of time and had lesser damages. The settlement shares range from $685 for an

  individual who only worked LeCom Communications for a few months during the


                                            17
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5846 Filed 11/19/18 Page 18 of 26




  limitations period to $14,950 for an individual who worked many years. The average

  settlement share is $5,248.

        The scope of the release in the Settlement Agreement is also fair and

  reasonable. Only those opt-in Plaintiffs who have received settlement shares will

  release claims, which will be limited to “wage claims” that they may have against

  Defendants, and accompanying claims for attorney’s fees and costs. There is no

  release of prospective rights or non-wage claims,6 and there are no burdensome

  “confidentiality” provisions that would defeat the purposes of the FLSA. 7 Any

  individuals who do not receive settlement shares will not release any claims.

        The Parties came to this agreement after voluminous discovery, the Plaintiffs

  having received over 30,000 pages of documents, and motion practice, and with trial

  approaching on January, 2018. Additionally, the negotiations were conducted in

  good faith and without collusion. Like in Dillworth, 2010 WL 776933, at *6, this

  settlement was “only reached after the parties engaged in arms-length negotiation,

  following extensive investigation and discovery.” The settlement was reached only


  6
         Named Plaintiffs will also sign a general release, which courts have found to
  be allowable in FLSA collective actions settlements. See Rice v. Metroplex Corp.,
  2017 WL 3037498, at *2 (M.D. Fla. June 30, 2017); Duprey v. Scotts Co. LLC, 30
  F. Supp. 3d 404, 410-11 (D. Md. 2014).
  7
         The Confidentiality provision in the Agreement is limited – it recognizes
  that the Agreement will be in the public record and simply requires that the parties
  not discuss the terms of the agreement with anyone aside from their spouses,
  attorneys, tax advisors, or Defendants’ corporate officers.
                                           18
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5847 Filed 11/19/18 Page 19 of 26




  after a day-long mediation with David Kotzian, a highly respected Michigan

  mediator who specializes in labor and employment disputes. Moreover, Plaintiffs’

  counsel are highly skilled employment/wage and hour lawyers with significant

  experience in the field. David Blanchard is one of Michigan’s premier plaintiff wage

  and hour litigators, having litigated many wage and hour cases, and his co-counsel,

  Harold Lichten, is the co-founder of a preeminent class action employment law firm

  that has pioneered the field of the misclassification of employees as independent

  contractors. See Blanchard Decl. ¶¶ 8-12; Ex. C; Lichten Decl. ¶¶ 2-6, Ex. A. Mr.

  Lichten’s law firm has brought numerous cases on behalf of cable and satellite

  television installers against installation companies in a number of states, as well as

  challenging misclassification in many other fields.

        D.     The Proposed Incentive Payments are Fair and Reasonable.
        The settlement also provides for the following incentive payments, which are

  fair and reasonable: a) $10,000 to Named Plaintiff Harry Benion; b) $10,000 to

  Named Plaintiff Leslie Morgan; (c) $7,000 to Named Plaintiff Zachary Goodgall;

  and (d) $7,000 to Named Plaintiff Damon Franklin for the services that they rendered

  as the Named Plaintiffs. These modest amounts are consistent with incentive

  payments that have been approved in similar cases. See, e.g., Whitlock v. FSL

  Management, LLC, 2015 WL 9413142, at (W.D. Ky. Dec. 22, 2015) (noting that

  “district courts in the Sixth Circuit routinely grant incentive awards to representative


                                            19
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5848 Filed 11/19/18 Page 20 of 26




  plaintiffs when the representative plaintiff actively participates in the litigation” and

  approving incentive awards ranging from $6,351 to $10,029); Johnson v. Midwest

  Logistics Systems, Ltd., 2013 WL 2295880, at *5 (S.D. Ohio. May 24, 2013)

  (approving a $12,500 enhancement award to the named plaintiff from a $452,380

  settlement); E.E.O.C. v. Wal-Mart Stores, Inc., 2011 WL 6400160, at *3 (E.D. Ky.

  Dec. 20, 2011) (awarding incentive payments ranging from $13,500 to $3,500

  totaling $270,000).

        Courts have routinely recognized the importance of such incentive payments

  in wage cases of this nature, where “the plaintiff is often a former or current

  employee of defendant, and thus, by lending his name to the litigation, he has, for

  the benefit of the class [as] a whole, undertaken the risk of adverse actions by the

  employer or workers.” Frank v. Eastman Kodak Co., 228 F.R.D. 174, 187

  (W.D.N.Y. 2005). Here, the proposed additional payment is justified by the benefits

  that the individuals in question brought to the additional Class Members. Plaintiffs

  took significant risks in coming forward to represent the interests of their fellow

  workers, and they worked with Plaintiffs’ Counsel, providing background

  information about their work, about Defendants’ policies and practices, participating

  in document discovery, and sitting for deposition. For these reasons, it the Court

  should approve the requested incentive payments.

        E.     The Requested Attorney’s Fees and Costs Fairly Compensate
               Plaintiffs’ Counsel for their Time and Expenses.
                                             20
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5849 Filed 11/19/18 Page 21 of 26




        The Settlement Agreement further provides for the payment to Plaintiffs’

  counsel of $15,000 in costs (which represents only 50% of the actual out-of-pocket

  costs in this case of approximately $30,000), and attorney’s fees in the amount of

  $137,333.34, which, after the $15,000 of costs that Plaintiffs’ counsel will not seek

  to have reimbursed amount to $122,333.35 (approximately 29% of the gross

  settlement of $412,000). Plaintiffs’ Counsel advanced $30,000 in costs during the

  litigation and spent more than 1,300 hours advocating on behalf of the class, totaling

  over $600,000 in fees at their standard rates. Lichten Decl. ¶¶ 7-8, Ex. A; Blanchard

  Decl. ¶¶ 13-15, Ex. C. Plaintiffs’ counsel requests recovery of approximately 50%

  of the costs already incurred in pursuit of the Plaintiffs’ claims, the majority of which

  was spent on mailing of the FLSA notice, travel, the cost of deposition, the Plaintiffs’

  share of mediation fees for both mediations in this case, and flights and lodging for

  the mediations.

        The Sixth Circuit requires “only that award of attorney’s fees by federal courts

  in common fund cases be reasonable under the circumstances. Rawlings v.

  Prudential-Bache Properties, Inc., 9 F.3d 513, 516 (6th Cir. 1993) (internal citation

  omitted). The trend among most courts is to favor the percentage of the fund

  approach to awarding attorney’s fees because it “more accurately reflects the results

  achieved.” Id. The percentage of the fund approach awards counsel for effectively

  bringing a class action case to a resolution rather than prolonging the case in the


                                             21
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5850 Filed 11/19/18 Page 22 of 26




  hopes of artificially increasing the number of hours worked in the case. Id. Many

  courts utilize the percentage of the fund method, but then “crosscheck” that

  percentage to ensure that the percentage award is fair and reasonable. See Doe 1-2

  v. Déjà vu Services, Inc., 2017 WL 2629101, at *10 (E.D. Mich. June 19, 2017)

  (citing Gascho v. Global Fitness Holdings, LLC, 822 F.3d 269, 279 (6th Cir. 2016).

  Here, where Plaintiffs’ counsel are seeking less than thirty percent of their lode star

  fees, the reasonableness of their request is self-evident.

        Plaintiffs’ counsel requests an award of about 29% of the gross settlement

  amount. Courts in the Sixth Circuit and from around the country have awarded

  similar percentage fees in other class and collective actions. See e.g., Osman, 2018

  WL 2095172, at *3 (approving Plaintiffs’ request for one-third of the common

  settlement fund); Vela v. City of Houston, 276 F.3d 659, 681 (5th Cir. 2001) (noting

  fee awards generally ranging from 35% to 40% are common in cases taken on a

  contingent fee basis; Decohen, 299 F.R.D. at 482-83 (awarding one-third of

  $3,050,000 settlement fund, which amounted to a 3.9 multiplier). Fees within this

  range are “presumptively reasonable.” Vaszlavik v. Storage Tech. Corp., 2000 WL

  1268824, at *4 (D. Colo. March 9, 2000). And, as is explained below, even if the

  Court considers the lode-star amount of fees, Plaintiffs’ request is imminently fair.

        In determining the reasonableness of the fee award, courts also consider the

  following factors: “(1) the value of the benefit rendered to the class (i.e., the results


                                             22
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5851 Filed 11/19/18 Page 23 of 26




  achieved); (2) society’s stake in rewarding attorneys who produce such benefits in

  order to maintain an incentive to others; (3) whether the services were undertaken

  on a contingent fee basis; (4) the value of the services on an hourly basis; (5) the

  complexity of the litigation; and (6) the professional skill and standing of counsel

  involved on both sides.” Osman, 2018 WL 2095172, at *3 (citing Ramey v.

  Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974). Plaintiffs suggest

  that all of the factors point in the direction of approving the requested fee. As

  explained above, the results obtained for the class are exceedingly reasonable. The

  second factor, the quality, skill, and efficiency of the attorneys involved also points

  in the direction of approval again, as was explained more fully above, both David

  Blanchard and his co-counsel Harold Lichten of the firm Lichten & Liss-Riordan,

  P.C. are highly experienced and capable. See Lichten Decl. ¶¶ 2-6, Ex. A; Blanchard

  Decl. ¶¶ 8-12, Ex. C. As a result of their immense combined experience, both Mr.

  Lichten and Mr. Blanchard were able to work efficiently and to divide tasks up

  appropriately. Both firms collectively have spent over 1,300 hours on the case. There

  were motions filed, discovery disputes over classwide discovery, meetings with

  clients, and hearings before this court. Additionally, as trial was set to begin on

  January 2, 2018, Plaintiffs’ counsel spent significant time preparing for trial. Further,

  Plaintiffs’ counsel spent an enormous amount of time compiling detailed

  spreadsheets in order to calculate the damages.


                                             23
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5852 Filed 11/19/18 Page 24 of 26




        Based on reasonable hourly rates, Plaintiffs estimate that they have generated

  more than $600,000 in attorney’s fees, meaning that Plaintiffs’ requested amount for

  fees and costs of $137,333.34 is actually significantly less than the lodestar amount.

  See Lichten Decl. ¶ 7, Ex. A; Blanchard Decl. ¶¶ 13-15; Ex. C. “Courts routinely

  award counsel two to three times lodestar in class action settlements. Johnson v.

  Brennan, 2011 WL 4357376, at * 13 (S.D.N.Y. Sept. 16, 2011) (collecting cases);

  see also Beasley v. Custom Communications, Inc., No. 15-00583, ECF No. 116

  (E.D.N.C. Oct. 24, 2017) (approving one-third contingency fee with a 1.11 lodestar

  multiplier); Badia v. Homedeliverylink, No. 12-6920, ECF No. 99 (granting one-

  third award of attorney’s fees with multiplier of 1.59); In re Relafen Antitrust Litig.,

  231 F.R.D. 52, 82 (D. Mass. 2005) (finding multiplier of 2.02 is “appropriate”); In

  re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 298-99, 303-04 (3d Cir. 2005) (finding

  no abuse of discretion where district court approved attorney’s fees with a “fairly

  common” lodestar multiplier of 4.07 despite objection that lodestar multiplier could

  not be above 3).

        An evaluation of the complexity and duration of the case also supports the

  requested fee. In this case, Plaintiffs and Defendants agree that there are numerous

  disputed issues of fact and law, including whether Named and Opt-in Plaintiffs were

  misclassified as independent contractors and entitled to overtime compensation,

  whether Defendants Lentine and Gendron were individually liable, and whether


                                            24
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5853 Filed 11/19/18 Page 25 of 26




  Defendants’ alleged violations were willful. Defendants would contest the number

  of overtime hours worked. Because Defendants had potentially strong legal and

  factual defenses to Plaintiffs’ claims, especially with respect to the individual

  liability of Defendants Lentine and Gendron, an outcome of zero recovery for

  Plaintiffs was possible (especially in light of the fact that LeCom Communications’

  business has been significantly reduced in recent years). Class Counsel accepted

  these risks, diligently prosecuted the case, and negotiated a substantial recovery.

  Moreover, both trial and judicial review are unpredictable and could adversely affect

  the scope of an ultimate recovery, if not the recovery itself. Indeed, as the U.S.

  District Court for the Southern District of New York observed:

        Even a victory at trial is not a guarantee of ultimate success. If plaintiffs
        were successful at trial and obtained a judgment for substantially more than
        the amount of the proposed settlement, the defendants would appeal such a
        judgment. An appeal could seriously and adversely affect the scope of an
        ultimate recovery, if not the recovery itself.

  In re Warner Commc’ns Sec. Litig., 618 F. Supp. 735, 747-48 (2d Cir. 1986).

        For all these reasons, the fee requested by the Plaintiffs of $137,333.34 in

  compensation for attorney’s fees, and which represents one-third of the total

  settlement, as well as $15,000 for 50% of their actual costs, is fair and reasonable.

  IV.   CONCLUSION
        For the foregoing reasons, Plaintiffs’ Unopposed Motion for Settlement

  Approval should be granted in full.


                                            25
Case 2:15-cv-14367-DML-MKM ECF No. 195, PageID.5854 Filed 11/19/18 Page 26 of 26




                                 Respectfully submitted,

                                 HARRY BENION, ZACHARY
                                 GOODGALL, DAMON FRANKLIN, and
                                 all others similarly situated,

                                 By their attorneys,

                                  /s/ Harold L. Lichten
                                 Harold L. Lichten, BBO # 549689
                                 LICHTEN & LISS-RIORDAN, P.C.
                                 729 Boylston Street, Suite 2000
                                 Boston, MA 02116
                                 (617) 994 - 5800

                                 David M. Blanchard (P67190)
                                 BLANCHARD & WALKER, PLLC
                                 221 North Main Street, Suite 300
                                 Ann Arbor, MI 48104
                                 (734) 929-4313


  Dated: November 19, 2018




                          CERTIFICATE OF SERVICE

         I hereby certify that on November 19, 2018, I electronically filed the
  foregoing paper with the Clerk of the Court using the ECF system, which will send
  notification of such filing to all attorneys of record.

                                       /s/ Harold Lichten
                                       Harold Lichten




                                         26
